Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Clayton McKinnedy, III, appeals the district’ court’s orders substantially accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying his motion for reconsideration.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McKinnedy v. Reynolds, No. 6:08-cv-03169-HMH, 2010 WL 500419 (D.S.C. Feb. 5, 2010). We deny McKinnedy’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Because the case was dismissed on summary judgment, the district court did not adopt the magistrate judge's recommendation to count the dismissal as a "strike” for purposes of the Prison Litigation Reform Act, 28 U.S.C. § 1915 (2006).